POWER OF ATTORNEY STATE OF KANSAS ) ) ss. COUNTY OF SHAWNEE ) KNOW ALL MEN BY THESE PRESENTS: THAT I, HowardR. Fricke, being a Director and Chief Executive Officer of SECURITY BENEFIT LIFE INSURANCE COMPANY, a Kansas stock insurance company (the “Company”), by these presents do make, constitute and appoint JohnF. Frye, JohnF. Guyot, and ChristopherD. Swickard , and each of them, my true and lawful attorney, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment tothe registration statements for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. Variflex Separate Account (Variflex) 002-89328 SBL Variable Annuity Account VIII (Variflex LS) 033-85592 SBL Variable Annuity Account XI (Scarborough) 333-84159 SBL Variable Annuity Account XIV (AdvanceDesigns, NEAValuebuilder, SecureDesigns, Security Benefit Advisor) 333-41180 SBL Variable Annuity Account XIV (AdvisorDesigns) 333-52114 SBL Variable Annuity Account XIV (EliteDesigns) 333-138540 T. Rowe Price Variable Annuity Account 033-83238 IN WITNESS WHEREOF, I have hereunto set my hand this 17th day of November, 2010. HOWARD R. FRICKE HowardR. Fricke SUBSCRIBED AND SWORN to before me this 17th day of November, 2010. RACHEL MEYER Notary Public My Commission Expires: 6-5-2013 POWER OF ATTORNEY STATE OF KANSAS ) ) ss. COUNTY OF SHAWNEE ) KNOW ALL MEN BY THESE PRESENTS: THAT I, JohnF. Frye, being a Director and Chief Financial Officer of SECURITY BENEFIT LIFE INSURANCE COMPANY, a Kansas stock insurance company (the “Company”), by these presents do make, constitute and appoint HowardR. Fricke, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorney, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment tothe registration statements for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. Variflex Separate Account (Variflex) 002-89328 SBL Variable Annuity Account VIII (Variflex LS) 033-85592 SBL Variable Annuity Account XI (Scarborough) 333-84159 SBL Variable Annuity Account XIV (AdvanceDesigns, NEAValuebuilder, SecureDesigns, Security Benefit Advisor) 333-41180 SBL Variable Annuity Account XIV (AdvisorDesigns) 333-52114 SBL Variable Annuity Account XIV (EliteDesigns) 333-138540 T. Rowe Price Variable Annuity Account 033-83238 IN WITNESS WHEREOF, I have hereunto set my hand this 17th day of November, 2010. JOHN F. FRYE JohnF. Frye SUBSCRIBED AND SWORN to before me this 17th day of November, 2010. RACHEL MEYER Notary Public My Commission Expires: 6-5-2013 POWER OF ATTORNEY STATE OF KANSAS ) ) ss. COUNTY OF SHAWNEE ) KNOW ALL MEN BY THESE PRESENTS: THAT I, JohnF. Guyot, being a Director of SECURITY BENEFIT LIFE INSURANCE COMPANY, a Kansas stock insurance company (the “Company”), by these presents do make, constitute and appoint HowardR. Fricke, JohnF. Frye and ChristopherD. Swickard , and each of them, my true and lawful attorney, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment tothe registration statements for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. Variflex Separate Account (Variflex) 002-89328 SBL Variable Annuity Account VIII (Variflex LS) 033-85592 SBL Variable Annuity Account XI (Scarborough) 333-84159 SBL Variable Annuity Account XIV (AdvanceDesigns, NEAValuebuilder, SecureDesigns, Security Benefit Advisor) 333-41180 SBL Variable Annuity Account XIV (AdvisorDesigns) 333-52114 SBL Variable Annuity Account XIV (EliteDesigns) 333-138540 T. Rowe Price Variable Annuity Account 033-83238 IN WITNESS WHEREOF, I have hereunto set my hand this 17th day of November, 2010. JOHN F. GUYOT JohnF. Guyot SUBSCRIBED AND SWORN to before me this 17th day of November, 2010. RACHEL MEYER Notary Public My Commission Expires: 6-5-2013 POWER OF ATTORNEY STATE OF KANSAS ) ) ss. COUNTY OF SHAWNEE ) KNOW ALL MEN BY THESE PRESENTS: THAT I, MichaelP. Kiley, being a Director of SECURITY BENEFIT LIFE INSURANCE COMPANY, a Kansas stock insurance company (the “Company”), by these presents do make, constitute and appoint HowardR. Fricke, JohnF. Frye, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorney, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment tothe registration statements for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. Variflex Separate Account (Variflex) 002-89328 SBL Variable Annuity Account VIII (Variflex LS) 033-85592 SBL Variable Annuity Account XI (Scarborough) 333-84159 SBL Variable Annuity Account XIV (AdvanceDesigns, NEAValuebuilder, SecureDesigns, Security Benefit Advisor) 333-41180 SBL Variable Annuity Account XIV (AdvisorDesigns) 333-52114 SBL Variable Annuity Account XIV (EliteDesigns) 333-138540 T. Rowe Price Variable Annuity Account 033-83238 IN WITNESS WHEREOF, I have hereunto set my hand this 16th day of November, 2010. MICHAEL P. KILEY MichaelP. Kiley SUBSCRIBED AND SWORN to before me this 16th day of November, 2010. RACHEL MEYER Notary Public My Commission Expires: 6-5-2013 POWER OF ATTORNEY STATE OF KANSAS ) ) ss. COUNTY OF SHAWNEE ) KNOW ALL MEN BY THESE PRESENTS: THAT I, JamesF. Mullery, being a Director of SECURITY BENEFIT LIFE INSURANCE COMPANY, a Kansas stock insurance company (the “Company”), by these presents do make, constitute and appoint HowardR. Fricke, JohnF. Frye, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorney, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment tothe registration statements for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. Variflex Separate Account (Variflex) 002-89328 SBL Variable Annuity Account VIII (Variflex LS) 033-85592 SBL Variable Annuity Account XI (Scarborough) 333-84159 SBL Variable Annuity Account XIV (AdvanceDesigns, NEAValuebuilder, SecureDesigns, Security Benefit Advisor) 333-41180 SBL Variable Annuity Account XIV (AdvisorDesigns) 333-52114 SBL Variable Annuity Account XIV (EliteDesigns) 333-138540 T. Rowe Price Variable Annuity Account 033-83238 IN WITNESS WHEREOF, I have hereunto set my hand this 16th day of November, 2010. JAMES F. MULLERY JamesF. Mullery SUBSCRIBED AND SWORN to before me this 16th day of November, 2010. RACHEL MEYER Notary Public My Commission Expires: 6-5-2013 POWER OF ATTORNEY STATE OF KANSAS ) ) ss. COUNTY OF SHAWNEE ) KNOW ALL MEN BY THESE PRESENTS: THAT I, DouglasG. Wolff, being a Director of SECURITY BENEFIT LIFE INSURANCE COMPANY, a Kansas stock insurance company (the “Company”), by these presents do make, constitute and appoint HowardR. Fricke, JohnF. Frye, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorney, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment tothe registration statements for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. Variflex Separate Account (Variflex) 002-89328 SBL Variable Annuity Account VIII (Variflex LS) 033-85592 SBL Variable Annuity Account XI (Scarborough) 333-84159 SBL Variable Annuity Account XIV (AdvanceDesigns, NEAValuebuilder, SecureDesigns, Security Benefit Advisor) 333-41180 SBL Variable Annuity Account XIV (AdvisorDesigns) 333-52114 SBL Variable Annuity Account XIV (EliteDesigns) 333-138540 T. Rowe Price Variable Annuity Account 033-83238 IN WITNESS WHEREOF, I have hereunto set my hand this 16th day of November, 2010. DOUGLAS G. WOLFF DouglasG. Wolff SUBSCRIBED AND SWORN to before me this 16th day of November, 2010. RACHEL MEYER Notary Public My Commission Expires: 6-5-2013
